Citation Nr: 1603056	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  12-28 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for diverticulosis.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for spurs.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a urinary disorder.

5.  Entitlement to service connection sleep apnea.

6.  Entitlement to a rating in excess of 10 percent for adjustment disorder with anxiety.

7.  Entitlement to a compensable evaluation for calcified lung granuloma.


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1982 to May 1985, August 2005 to February 2006, January 2007 to April 2008 and from March 2009 to October 2010.  These matters are before the Board of Veterans' Appeals (Board) on appeal from March 2012, April 2013 and November 2014 rating decisions of the San Juan, Puerto Rico Department of Veterans Affairs (VA) Regional Office (RO).  

A hearing was scheduled for June 2013, but in a May 2013 letter, the Veteran canceled it.  Accordingly, the Board considers his request for a hearing to be withdrawn.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for spurs and a urinary disorder on the merits, and for hypertension and diverticulosis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  By decision dated September 2008, the RO denied service connection for plantar fasciitis, claimed as a right foot condition on the basis that no disability was found.

2.  The evidence added to the record since the September 2008 determination provides a reasonable possibility of substantiating the claim for service connection for a foot spurs.

3.  By decision dated September 2008, the RO denied service connection for benign prostatic hyperplasia on the basis that no disability was found.

4.  The evidence added to the record since the September 2008 determination provides a reasonable possibility of substantiating the claim for service connection for a urinary disorder.

5.  The Veteran's sleep apnea was manifested after service, and is not shown to be related to his service.

6.  The symptoms of the Veteran's adjustment disorder with anxiety do not interfere with occupational or social functioning, nor do they require continuous medication.

7.  The Veteran's lung granuloma is manifested by forced expiratory volume in one second (FEV-1)/Forced Vital capacity (FVC) of 86 percent predicted.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for spurs of the feet is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  New and material evidence has been received, and the claim of service connection for a urinary disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  Sleep apnea was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

4.  The criteria for a rating in excess of 10 percent for adjustment disorder with anxiety have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9440 (2015).

5.  The criteria for a compensable rating for calcified lung granuloma have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.97, Diagnostic Code 6804 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  By correspondence in February 2012, March 2013 and October 2014, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing, evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  The letters did not meet the requirements of Kent v. Nicholson, 20 Vet. App. 1 (2006) regarding reopened claims.  However, in light of the determination to reopen the claims for service connection for spurs and a urinary disorder, there is no prejudice to the Veteran.  The notification sent to the Veteran was otherwise adequate, and further, it has not been alleged otherwise by the Veteran or his representative.

The appeals regarding the increased rating claims pertain to the initial ratings assigned with the award of service connection.  The statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, statutory notice has served its purpose, and its application is no longer required because the claim has been substantiated.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  

The record shows the Veteran's service treatment records for his period of service from 1982 to 1985 are not available.  Under such circumstances VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of this claim is undertaken with this duty in mind.  The cited case law does not lower the legal standard for proving a claim of service connection but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the appellant.  Russo v. Brown, 9 Vet. App. 46 (1996).

The Veteran's available service treatment records are associated with the record and pertinent private and VA medical records have been secured.  He was afforded appropriate VA examinations.  The Veteran had not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Factual Background, Legal criteria and Analysis 

The RO denied service connection for benign prostatic hyperplasia and for plantar fasciitis, claimed as a right foot condition in a September 2008 rating decision.  The Veteran did not appeal that decision, and no new and material evidence was received within one year of that decision.  Service connection for sleep apnea was denied in an April 2013 rating action; however, as discussed below, new and material evidence, in the form of a positive nexus statement from Dr. N. Ortiz, was received in July 2013, within one year of the notice of the April 2013 decision.  Accordingly, the April 2013 decision was not final.  38 C.F.R. § 3.156(b).  

The November 2014 rating decision implicitly reopened the claims for service connection for spurs and a urinary disorder and decided them on the merits.  Nevertheless, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  The Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The service treatment records show that in January 2006, the Veteran was seen for pain during urination (dysuria) for two months and right foot pain for three weeks.  He denied any trauma and stated the foot pain occurred only when he was running.  On examination, the prostate was normal.  The assessments were benign prostatic hyperplasia and plantar fasciitis.  X-rays to rule out a stress fracture were recommended.  In January 2006, statements of medical examination and duty status show the Veteran had right foot pain with a diagnosis of plantar fasciitis and that he had suffered benign prostatic hyperplasia during his deployment from August 2005 to January 2006.  

VA outpatient treatment records show the Veteran was seen in March 2006 and complained of right foot pain.  It was indicated there were X-rays with spurs and that the Veteran was status post an injection of the area.  On examination of the abdomen, bowel sounds were present in all quadrants.  The assessment was flatulence.  

An April 2007 sick slip shows he reported pain at the bottom of his left foot.  In September 2007, the Veteran complained of abdominal pain for two weeks.  It was noted he had heartburn.  The assessment was gastroesophageal reflux disease.  A post-deployment health assessment dated in March 2008 show the Veteran reported frequent indigestion and that he had swollen, stiff or painful joints.  

The Veteran was afforded a VA examination in July 2008.  On systems review, it was noted there was no history of dysuria or other urinary symptoms.  The Veteran had no abdominal complaints and no symptoms in either foot.  An examination of the abdomen/gastrointestinal system was normal.  No abnormal foot or toe findings were present.  

In September 2008, the RO denied service connection for benign prostatic hyperplasia and for plantar fasciitis, claimed as a right foot condition.  The denials were based on a finding that no current disability was shown.  The Veteran was notified of this decision, but did not file a timely appeal.  No new and material evidence was received by VA within one year of the September 2008 decision.

VA outpatient treatment records show the Veteran was seen in August 2008 for complaints of flatulence, reflux and occasional diarrhea.  The assessment was dyspepsia.  He was treated in October 2008 for an exacerbation of plantar fasciitis.  

On VA examination in February 2011, it was noted the Veteran had a history of benign prostatic hypertrophy after a cystoscopy in 2006.  No abnormalities of the gastrointestinal system were present on examination.  There were no abnormal findings concerning the feet.

The Veteran was seen at a private facility in January 2012 for complaints of loud snoring, frequent awakenings and fragmented and unrefreshed sleep.  A sleep study demonstrated mild obstructive sleep apnea.  

In a statement dated June 2013, N.A. Ortiz Valentin, M.D. related that the Veteran had a history of obstructive sleep apnea, calcaneal spurs, urinary problems and diverticulosis.  She noted the Veteran said his symptoms of obstructive sleep apnea, which consisted of morning headaches, dry throat and irritability, started in service and that he had been complaining of sleep problems ever since.  She indicated that according to the Veteran's medical record, he did not have any conditions related to sleep apnea.  She stated that he gained weight after his knee surgery and that he had been subjected to a lot of stress during service.  Dr. Ortiz Valentin commented that stress is a "contributor to the anatomical factors which decrease the cross sectional area of the upper airway and/or increase the pressure surrounding the airway both of which predispose the airway to collapse. "  She opined that it was at least as likely as not that his sleep apnea is service related.

Dr. Valentin Ortiz also noted that the Veteran had been evaluated for urinary problems and mentioned interrupted stream and difficulty voiding.  He was also found to have diverticular problems following a colonoscopy.  She stated the Veteran should be evaluated as it is at least as likely as not that the conditions are service-connected.  She reported the Veteran presented with plantar feet pain, and that he began to complain of this problem in service in 2007.  The physician noted the condition was treated as plantar fasciitis, but was found on X-rays to have calcaneal spurs.  She advised that the Veteran should be evaluated as it was at least as likely as not that the problem with his feet should be service-connected.  Finally, she related that the Veteran presented with periods of deceased interest and pleasure in most of his usual activities.  He had episodes of fatigue or low energy and concentration problems.  He had episodes were he felt sad and isolated himself.  He had frequent crying spells and a depressed mood.  He had episodes of irritability and feeling of hopelessness.  

On VA psychiatric examination in November 2014, the Veteran said he had a good relationship with his son.  It was noted he felt stressed out and frustrated.  It was indicated he had anxiety.  He became belligerent and raised his tone of voice.  It was indicated he became angry, and apparently left the examination.  The diagnosis was adjustment disorder with anxiety.  It was concluded the Veteran's symptoms were not severe enough either to interfere with occupational and social functioning or to require continuous medication.  The Veteran denied any job-related difficulties.  

On November 2014 VA respiratory examination, the Veteran denied shortness of breath, chest discomfort, cough and bloody sputum.  He said he was not on medication for a chest condition.  The examination report notes he did not require the use of oral or parenteral corticosteroids, inhaled medication or oral bronchodilators.  A pulmonary function test in August 2014 revealed that, post-bronchodilator, FVC was 107 percent predicted; FEV-1 was 86 percent predicted; FEV-1/FVC was 76 percent predicted; and DLCO was 108 percent predicted.  The diagnosis was calcified lung granuloma.  The examiner stated the Veteran's respiratory condition did not impact his ability to work.  She also determined that the FEV-1 test most accurately reflected the Veteran's level of disability.  

On November 2014 VA examination for sleep apnea, the Veteran stated the condition was due to his exposure to environmental hazards he experienced in service.  He related his symptoms began with daytime somnolence and loud snoring.  He was referred by the VA for a sleep study, and was treated with a CPAP machine.  The diagnosis was obstructive sleep apnea.  The examiner opined that it was not caused by or a result of service, to include any exposures the Veteran experienced in service in Southwest Asia.  She noted that there was no medical evidence linking obstructive sleep apnea with exposure to fumes, dust, smoke or any other contaminant.  The most contributory factor in the development of obstructive sleep apnea was obesity, which predisposed one to the collapse of the pharyngeal airways, elongated uvula and loss of normal pharyngeal muscle tone.  

VA outpatient treatment records show the Veteran was seen by a social worker in October 2013.  He said he felt anxious every other day.  He continued to have issues at work and sometimes felt so frustrated he had "bad thoughts."  On examination, the Veteran was well groomed and maintained good eye contact.  His mood was calm and frustrated.  His thought processes were logical and coherent, and he was oriented times three.  There was no suicidal or homicidal ideation.  The assessment was the Veteran presented with symptoms of depression and anxiety, secondary to different personal and occupational problems.  He was seen in the psychology clinic in February 2015.  On mental status evaluation, he had adequate hygiene.  His behavior was normal, and he was cooperative.  He was alert and attentive and oriented in all spheres.  His affect was full range and expressive.  His thought processes were logical, coherent and goal-directed.  His thought content showed feelings of guilt.  No abnormality of sensoperception was noted or reported.  His memory was intact and his insight and judgment were good.  No suicidal or homicidal ideation was noted.  The diagnoses were psychic factors affecting physical health and to rule out brief depressive disorder.  The Veteran stated he was irritable sometimes and had restlessness, mostly with his wife.  His condition was noted to be stable.  He complained of persistent aches or pains that decreased his ability to perform exercise if he wanted.  It was reported the next month that he had symptoms consistent with minor depression.  He had no hallucinations or delusions.  It was noted he was working full-time.  The Veteran was again seen by a psychologist in August 2015.  The findings were similar to those recorded earlier that year.  The diagnoses were panic disorder without agoraphobia, psychic factors affecting physical health and to rule out brief depressive disorder.  The Veteran's condition was said to be stable.  

	New and material evidence 

When there is a final rating decision on a claim of service connection, such claim may not be reopened and allowed based on the same factual basis.  38 U.S.C.A. § 7105.  However, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the [VA] shall reopen the claim and review the former disposition of the claim."  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Whether new and material evidence raises a reasonable possibility of substantiating a claim is a "low" threshold standard requirement.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence received since the RO denied service connection for benign prostatic hyperplasia and plantar fasciitis in September 2008 includes VA and private medical records.  The Board notes that Dr. Ortiz concluded that the Veteran's urinary problems and foot pain were related to service.  In light of the fact this suggests these disabilities are related to service, the Board concludes it raises a reasonable possibility that the Veteran has spurs and a urinary disability that are related to service, when considered in conjunction with the record as a whole.  The Board concludes, therefore, that new and material evidence has been received, and the claims for service connection for a urinary disability and spurs are reopened.

	Service connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).

	Sleep apnea

The Veteran asserts that the symptoms of sleep apnea began in service.  While he is competent to report such symptoms, the Board notes that the service treatment records are negative for any complaints associated with sleep apnea.  Dr. Ortiz Valentin said that stress can lead to the collapse of the airways and determined that the Veteran's sleep apnea is related to service.  

Following a November 2014 VA examination, the examiner, based on a review of the records, concluded that the Veteran's sleep apnea is not due to service, to include any environmental exposures the Veteran received.  She observed there was no medical evidence to link obstructive sleep apnea to exposure to fumes, dust, smoke or any contaminant and that it was more typically associated with obesity that resulted in the collapse of the pharyngeal airways.  

An evaluation of the probative value of a medical opinion is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusions reached.  The credibility and weight to be attached to such opinions are within the providence of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  

The Board finds the VA examiner's opinion to be more probative than that of Dr. Ortiz.  Since there is no indication that Dr. Ortiz's opinion was based on a review of the record, it is of limited probative value.  She apparently relied on the Veteran's report his symptoms of sleep apnea had their onset in service, but there is no such evidence in the service treatment records.  The Board attaches greater weight to the opinion of the VA examiner who based her opinion on a review of the record and examination of the Veteran.  The VA examiner provided a more thorough rationale that was specific to the Veteran.

The Veteran's assertions that his sleep apnea is related to service are not competent evidence in this matter.  Laypersons are competent to provide opinions on some medical issues.  However, the diagnosis and etiology of sleep apnea fall outside the realm of common knowledge of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Sleep apnea was first manifested after service, and the most probative evidence has found it is not linked to service.


Increased rating 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting examination reports in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appeal is from the initial rating assigned with the award of service connection, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

	Chronic adjustment disorder 

A 100 percent evaluation is warranted for adjustment disorder with anxiety with total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 50 percent evaluation is warranted if there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 30 percent evaluation is warranted if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 10 percent evaluation is warranted if there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9440.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the other hand, if the evidence shows that the veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan v. Principi, at 443.  The Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  Ultimately in Mauerhan the Court upheld the Board's decision noting that the Board had considered all of the veteran's psychiatric symptoms, whether listed in the rating criteria or not, and had assigned a rating based on the level of occupational and social impairment.  Mauerhan v. Principi, at 444.

The Board acknowledges the Veteran reported he was anxious in October 2013, and that he was having some problems at work.  He had some symptoms of depression and anxiety.  Although he apparently became angry during the November 2014 VA psychiatric examination, it is significant to note the examiner concluded the Veteran's condition did not interfere with his occupational or social functioning, and that he did not require any medication for his condition.  Similarly, the findings when he was seen in February and October 2015 are consistent and suggest his condition is stable.  The mental status evaluations conducted at those times are essentially within normal limits.  The record does not suggest he had depressed mood, anxiety, panic attacks, a chronic sleep impairment or any memory loss so as to warrant a higher rating.  The record does not establish he had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

The Veteran is competent to report symptoms he experiences, including anxiety, and the Board finds him to be credible.  However, his own reports do not satisfy the schedular criteria for a rating in excess of 10 percent for adjustment disorder with anxiety.  Accordingly, the Board concludes, that the preponderance of the evidence is against the claim for an increased rating for adjustment disorder with anxiety.

	

Calcified lung granuloma

A 10 percent evaluation is assigned for chronic obstructive pulmonary disease when FEV-1 of 71 to 80 percent predicted, or; FEV-1/Forced Vital Capacity of 71 to 80 percent, or; DLCO (SB) 66 to 80 percent predicted.  A 30 percent evaluation is assigned for FEV-1 of 56 to 70 percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56 to 65 percent predicted.  A 60 percent evaluation is assigned for FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40 to 55 percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  A 100 percent evaluation is assigned for FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DCLO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; required outpatient oxygen therapy.  38 C.F.R. § 4.97, Diagnostic Code 6604.

Pulmonary function tests are required to evaluate a disability under Diagnostic Code 6604 unless (i) the results of a maximum exercise capacity test are of record and are 20 ml/kg/min or less, (ii) pulmonary hypertension, cor pulmonale, or right ventricular hypertrophy has been diagnosed, (iii) there have been one or more episodes of acute respiratory failure, or (iv) outpatient oxygen therapy is required. 38 C.F.R. § 4.96(d)(1).  If the Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) test is not of record, evaluation can be based on alternative criteria as long as the examiner states why the test would not have been useful or valid in a particular case.  Id. at (d)(2).  When evaluating a disability based on pulmonary function tests, post-bronchodilator results are used, unless the post-bronchodilator results were poorer than the pre-bronchodilator results.  In those cases, the pre-bronchodilator results are used to determine the disability rating.  Id. at (d)(5).  When there is a disparity between the results of different pulmonary function tests, so that the level of evaluation would differ depending on which result is used, the test result that the examiner states most accurately reflects the level of disability is used to evaluate for rating purposes.  Id. at (d)(6).

The Board acknowledges that the findings of the FEV-1/FVC test would support a 10 percent rating.  However, as noted above, when the test results vary, VA is required by regulation to use the test result certified by the examiner as best representing the Veteran's disability level.  In this case, the examiner clearly stated that the FEV-1 test most accurately reflects the Veteran's level of disability.  That test result was 86 percent predicted, and this is consistent with the noncompensable evaluation now assigned.  

The Veteran is competent to report symptoms he experiences, including shortness of breath.  However, his own reports do not satisfy the schedular criteria for a compensable rating for calcified lung granuloma.  Accordingly, the Board concludes, that the preponderance of the evidence is against the claim for an increased rating for this disability.

The Board has considered whether referral of these matters for consideration of an extraschedular rating is warranted, but finds that all symptoms and impairment associated with the Veteran's service-connected psychiatric disability and calcified lung granuloma are encompassed by the schedular criteria for the ratings now assigned.  The Veteran has not alleged any functional impairment that is not encompassed by those criteria.  Therefore, they are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, there is no indication or allegation that the adjustment disorder or calcified lung granuloma has a significant impact on employability.  There is no indication in the evidence of record that by virtue of these disabilities the Veteran is rendered incapable of gainful employment.  The record shows that following the November 2014 VA examination, the examiner indicted the Veteran's respiratory disorder did not impact his ability to work.  The psychiatric examination conducted the same month showed the Veteran was working full time.  


ORDER

New and material evidence has been received, and the claims for service connection for spurs and a urinary disorder are reopened.  

Service connection for sleep apnea is denied.

An increased rating for adjustment disorder with anxiety is denied.

An increased rating for calcified lung granuloma is denied.


REMAND

In September 2007, while he was on active duty, the Veteran stated he had headaches for two weeks that he thought they came from his high blood pressure.  On examination, blood pressure was 155/97.  During a February 2011 VA examination, the Veteran reported his primary care provider had diagnosed hypertension and prescribed medication for it in 2010.  Dr. Ortiz has concluded that the Veteran's hypertension is related to service.  

The service treatment records also show the Veteran had complaints of dysuria, foot pain and abdominal pain.  Dr. Ortiz has related that the Veteran's urinary disorder, foot spurs and diverticulosis are due to service.

In view of the above, a VA examination is needed to adequately address the claims for service connection for hypertension, spurs, a urinary disorder and diverticulosis.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Please ask the Veteran to identify all providers of evaluations and/or treatment (VA and non-VA) he has received for hypertension, foot spurs, a urinary disorder an diverticulosis since his discharge from service, to include the private physician who diagnosed hypertension in 2010, and to submit authorizations for VA to secure records of all such evaluations and treatment from any private providers.  Then, secure complete clinical records of the evaluations and treatment from all providers identified that are not currently associated with the record on appeal.

2.  Please arrange for a VA examination to determine the nature and etiology of hypertension. 

The examiner is requested to provide an opinion concerning whether it is at least as likely as not (50 percent or higher probability) that the Veteran's hypertension is related to service.  

The Veteran's record must be reviewed by the examiner in conjunction with the examination.  The examiner should consider and discuss as necessary the evidence of record, noting that the service treatment records show an elevated blood pressure reading on one occasion.  All indicated studies must be completed.  

The rationale for any opinion should be set forth.

3.  Please arrange for appropriate VA examination(s) to address his claims of foot spurs, a urinary disorder and diverticulosis.  The examiner(s) should review the claims file.  All indicated tests should be conducted and the results reported.

The examiner should determine if there are any objective medical indications that the Veteran is currently suffering, or has suffered at any time since July 2013 (when his claims were filed) from foot spurs, a urinary disorder and diverticulosis.  The examiner should provide details about the onset, frequency, duration, and severity of the Veteran's complaints, and should discuss what precipitates and relieves them.  It should then be determined, based on a review of symptoms, physical findings, and laboratory tests, if these problems are attributable to any known diagnostic entity or entities.

Examinations by appropriate specialists should be conducted with regard to any of the foregoing symptoms, or abnormal findings pertaining thereto, that cannot be attributed to a known clinical diagnosis.  The examiner(s) should consider that symptom-based "diagnoses" are not considered known diagnostic entities for compensation purposes.

The final report of the examination(s) should set forth a list of diagnosed conditions pertaining to the Veteran's complaints of foot spurs, a urinary disorder, and diverticulosis; an opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that any of those diagnosed conditions had their onset in service, or can otherwise be attributed to service; and a separate list of any symptoms, abnormal physical findings, and abnormal laboratory test results relating to those complaints that cannot be attributed to a known clinical diagnosis.  It is noted that the service treatment records show complaints of dysuria, foot pain and abdominal pain/indigestion.

A complete rationale for all opinions expressed must be provided.

4.  The AOJ should then review the record and readjudicate the claims on appeal.  If any remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


